FIRST DIVISION
                               BARNES, P. J.,
                           BROWN and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                   August 22, 2022




In the Court of Appeals of Georgia
 A22A1130. CROWE v. SCISSOM et al.

      BARNES, Presiding Judge.

      In this case involving a dispute over an owner-financed real estate transaction,

the plaintiff, Michael L. Crowe, appeals from the trial court’s order granting summary

judgment in favor of the defendants, Claude T. Scissom and Martha Scissom. On

appeal, Crowe contends that the trial court erred in granting summary judgment on

his claims under the Georgia Fair Lending Act, OCGA § 7-6A-1 et seq. (“GAFLA”)

because the court misconstrued the statutory definitions of “creditor” and “home

loan” and there were genuine issues of material fact as to whether those definitions

were met in this case. Crowe also contends that the trial court erred in granting

summary judgment on his claims for breach of warranty in light of the evidence he

presented about certain easements he discovered on his property. For the reasons
discussed more fully below, we affirm in part, reverse in part, vacate in part, and

remand the case to the trial court with direction.

             Summary judgment is appropriate when there are no genuine
      issues of material fact and the movant is entitled to judgment as a matter
      of law. In evaluating whether summary judgment is proper, the evidence
      and all reasonable inferences drawn therefrom must be construed in the
      light most favorable to the nonmovant. We conduct a de novo review of
      a grant of summary judgment.


(Citations and punctuation omitted.) Moran v. Team Elite Realty, 361 Ga. App. 329,

329 (864 SE2d 165) (2021).

      So viewed, the record shows that the Scissoms owned certain lakefront

property in Union County, Georgia (“Property”). The Property consisted of 1.41 acres

and included a single-family house. In February 2014, Crowe entered into an

agreement to purchase the Property from the Scissoms for $375,000, and the closing

on the sale occurred in March 2014. Crowe made a $10,000 down payment, and the

Scissoms owner-financed the remainder of the purchase price over 12 years.

      Pursuant to the owner-financed loan transaction, Crowe executed a promissory

note in the principal amount of $365,000 (“Note”) and a deed to secure debt in favor

of the Scissoms. The Note required Crowe to make monthly interest payments, with


                                          2
interest accruing at a six percent annual rate for the first five years and an adjustable

annual rate between six and eight percent for the next seven years. The Note also

required Crowe to make ten payments of principal on certain dates, followed by a

final balloon payment in April 2026. The Note included a three percent prepayment

penalty on the unpaid principal balance if the debt was paid in full before five years

had elapsed, a five percent penalty on payments received ten days after the due date,

and attorney fees in the amount of fifteen percent of the principal and interest if the

Note was collected by law. Additionally, if Crowe defaulted on any payment, the

Note authorized the Scissoms to increase the interest rate on the unpaid principal

balance to 12 percent per year and to declare the entire unpaid principal balance due

and payable.

      When Crowe purchased the Property, he was married and lived with his family

in Paulding County. But in March 2014, upon the closing on the sale of the Property,

Crowe began living at the house on the Property four days a week. Crowe’s longterm

plan was to retire there. In October 2015, Crowe and his wife separated, and Crowe

began living at the Property full time. However, in 2018, Crowe’s wife stayed at the

Property for several months while Crowe stayed in a houseboat on a different lake.

Ultimately, Crowe moved into the houseboat permanently.

                                           3
      When Crowe initially purchased the Property, he planned to subdivide the

acreage so that he could use a portion of it to build another house where his parents

could live or that he could rent for additional income. However, after the closing,

Crowe discovered a sewer line and other easements on the Property that were not

referenced in the general warranty deed or disclosed by the Scissoms and that made

it difficult to subdivide the Property. Following that discovery, Crowe decided not to

pursue his plan to subdivide the acreage and build a house there, and he never

obtained any rental or other income from the Property.

      Between 2014 and 2017, Crowe’s payments on the Note totaled $80,500, but

he missed over 20 payments. In November 2017, Crowe’s wife filed for divorce, and

Crowe subsequently informed the Scissoms about the pending divorce and requested

the payoff amount for the Note. A dispute arose over the payoff amount, and Crowe

stopped making any payments on the Note. The Scissoms accelerated the maturity of

the Note, declared the entire outstanding balance due and payable, charged Crowe 12

percent interest on the outstanding balance, and initiated foreclosure proceedings on

the Property. In July 2019, the Scissoms conducted a nonjudicial foreclosure sale

during which they repurchased the Property, and they thereafter sought and obtained



                                          4
a superior court order confirming and approving the foreclosure sale. In April 2021,

the Scissoms sold the Property to other buyers.

      In January 2020, Crowe filed the instant action against the Scissoms seeking

actual and special damages, punitive damages, and attorney fees.1 Crowe alleged in

his complaint that the terms of the Note constituted a “high-cost home loan” under

GAFLA, that the Scissoms were “creditors” under the statute, and that the Scissoms

were liable for ten statutory violations. Crowe also asserted claims for breach of

warranty and fraud based on the easements he discovered on the Property. The

Scissoms answered, denying liability, and asserted counterclaims for entry of a

deficiency judgment, late payment fees, interest, recovery of costs incurred in

obtaining insurance and paying pre-sale taxes, and attorney fees.

      Following discovery, the Scissoms moved for summary judgment on Crowe’s

claims,2 and after conducting a hearing, the trial court granted the motion. Crow now

      1
        Crowe filed his original action against the Scissoms in November 2018 and
filed a voluntary dismissal in November 2019. The Scissoms asserted various
counterclaims against Crowe in the original action and voluntarily dismissed some
of them, leaving some of their counterclaims still pending in that action. The current
status of those remaining counterclaims filed in the original action is unclear from the
record and is not before us.
      2
         The Scissoms also moved for summary judgment on their counterclaims, but
the trial court concluded that there were genuine issues of material fact regarding the

                                           5
appeals from the trial court’s summary judgment order, challenging the dismissal of

his GAFLA and breach-of-warranty claims.3

      1. The GAFLA Claims. We first address Crowe’s contention that the trial court

erred in granting summary judgment in favor of the Scissoms on his GAFLA claims.

      GAFLA protects consumers from certain abusive lending practices associated

with home loans. See OCGA §§ 7-6A-3, 7-6A-4, 7-6A-5.4 Under GAFLA, “high-cost


amount owed by Crowe that precluded summary judgment on the counterclaims and
denied their motion in that respect. The Scissoms have not filed a cross-appeal
challenging the trial court’s denial of their motion for summary judgment on their
counterclaims.
      3
        Because Crowe does not challenge the trial court’s grant of summary
judgment on his fraud claim, he has abandoned any challenge to the dismissal of that
claim. See Dagne v. Schroeder, 336 Ga. App. 36, 41 (3) (783 SE2d 426) (2016)
(“Matters not enumerated as error will not be considered on appeal and are therefore
presumed to be binding and correct.”) (citations and punctuation omitted); Weathers
v. Dieniahmar Music, 337 Ga. App. 816, 817, n. 3 (788 SE2d 852) (2016) (appellant
abandoned any challenge to the dismissal of certain claims by the trial court, where
he did not contest their dismissal on appeal).
      4
        See generally Tucker Barr, Banking and Finance: Georgia Fair Lending Act:
Amend the Georgia Fair Lending Act; Provide for Changes in Limitations on Late
Payment Charges; Clarify that Certain Home Loan Refinancing Shall Not Be
Presumed to Be a Flipping; Specify When and Against Whom a Borrower May Assert
Claims and Defenses for Violations of the Act; Provide for Limits on Liability for
Violations of the Act Under Certain Circumstances; Provide the Department of
Banking and Finance with Express Authority to Promulgate Rules and Regulations;
Provide for Good Faith Reliance on Guidance from the Department of Banking and
Finance, 20 Ga. St. U. L. Rev. 1 (2003).

                                         6
home loans” are subject to particular limitations and prohibitions. See OCGA § 7-6A-

5. And any “creditor” who is “found by a preponderance of the evidence to have

violated [GAFLA] shall be liable to the borrower” for actual, statutory, and punitive

damages and for reasonable attorney fees and costs. OCGA § 7-6A-7 (a).

      In their motion for summary judgment, the Scissoms argued that Crowe could

not succeed on his GAFLA claims because the uncontroverted evidence showed that

neither of them met the statutory definition of a “creditor” and that the loan they

extended to Crowe did not meet the statutory definition of a “home loan.” GAFLA

defines “creditor” as

      a person who both regularly extends consumer credit that is subject to
      a finance charge or is payable by written agreement in more than four
      installments and is a person to whom the debt arising from the home
      loan transaction is initially payable. Creditor shall also mean any person
      brokering a home loan, which shall include any person who directly or
      indirectly for compensation solicits, processes, places, or negotiates
      home loans for others or offers to solicit, process, place, or negotiate
      home loans for others or who closes home loans which may be in the
      person’s own name with funds provided by others and which loans are
      thereafter assigned to the person providing the funding of such loans,
      provided that creditor shall not include a person who is an attorney
      providing legal services in association with the closing of a home loan.
      A creditor shall not include: (A) a servicer; (B) an assignee; (C) a


                                          7
      purchaser; or (D) any state or local housing finance agency or any other
      state or local governmental or quasi-governmental entity.


(Emphasis supplied.) OCGA § 7-6A-2 (6). GAFLA defines “home loan” in part as

      a loan, including an open-end credit plan where the principal amount
      does not exceed the conforming loan size limit for a single-family
      dwelling as established by the Federal National Mortgage Association
      and the loan is secured by a mortgage, security deed, or deed to secure
      debt on real estate located in this state upon which there is located or
      there is to be located a structure or structures, including a manufactured
      home, designed principally for occupancy of from one to four families
      and which is or will be occupied by a borrower as the borrower’s
      principal dwelling, except that home loan shall not include: . . . A loan
      primarily for business, agricultural, or commercial purposes.


(Emphasis supplied.) OCGA § 7-6A-2 (8) (F).

      In granting summary judgment to the Scissoms on Crowe’s GAFLA claims, the

trial court determined that neither of the Scissoms met the statutory definition of a

“creditor” because neither “regularly extends consumer credit.” The trial court

reasoned that while GAFLA does not define the phrase “regularly extends consumer

credit,” GAFLA “is aimed squarely at home lenders and loan brokers,” and there was

no evidence that the Scissoms “regularly or frequently engaged in making home

loans.” The trial court further noted that the phrase “regularly extends consumer

                                          8
credit” is defined in 12 CFR § 1026.2 (a) (17) (v) of Regulation Z, which was

promulgated under the federal Truth in Lending Act, 15 USC § 1601 et seq.

(“TILA”), as follows:

      A person regularly extends consumer credit only if it extended credit
      (other than credit subject to the requirements of [12 CFR] § 1026.32)[5]
      more than 25 times (or more than 5 times for transactions secured by a
      dwelling) in the preceding calendar year. If a person did not meet these
      numerical standards in the preceding calendar year, the numerical
      standards shall be applied to the current calendar year. A person
      regularly extends consumer credit if, in any 12-month period, the person
      originates more than one credit extension that is subject to the
      requirements of [12 CFR] § 1026.32 or one or more such credit
      extensions through a mortgage broker.


The trial court then applied the definition of “regularly extends consumer credit”

found in 12 CFR § 1026.2 (a) (17) (v) “by analogy” and found that there was no

evidence that the Scissoms satisfied it.

      The trial court also determined that the loan that the Scissoms extended to

Crowe did not meet the definition of a “home loan” found in OCGA § 7-6A-2 (8).

Specifically, the trial court determined that the uncontroverted evidence showed that


      5
        12 CFR § 1026.32 defines high-cost mortgages and sets out certain
requirements for such mortgages.

                                           9
the Property was not Crowe’s domicile or principal residence and that he therefore

did not occupy the house on the Property as his “principal dwelling.” The trial court

further found that the uncontroverted evidence showed that Crowe bought the

Property “with the goal of developing and dividing [it] to create income and for

profit.” Consequently, the trial court concluded that the loan extended to Crowe was

not a “home loan” under GAFLA.

      (a) The Definition of “Creditor.” Crowe argues that the trial court erred in the

manner in which it defined “creditor” under OCGA § 7-6A-2 (6) and in determining

that he failed to present evidence sufficient to create a genuine issue of material fact

as to whether the Scissoms met that statutory definition. Crowe raises more than one

argument in this respect, and we will address each in turn.

      (i) Crowe first argues that the trial court erred in concluding that he was

required to show that the Scissoms “regularly extend[ ] consumer credit” to satisfy

the statutory definition of a “creditor.” In this regard, Crowe maintains that a

“creditor” under the first sentence of OCGA § 7-6A-2 (6) should be construed to

mean “a person who regularly extends consumer credit that is subject to a finance

charge and is the person to whom the debt arising from the home loan transaction is

initially payable,” or “a person who is payable by written agreement in more than four

                                          10
installments and is the person to whom the debt arising from the home loan

transaction is initially payable.” In other words, Crowe contends that the phrase

“payable by written agreement in more than four installments” modifies “person”

rather than “credit” in the first sentence of OCGA § 7-6A-2 (6). We disagree with

Crowe’s construction of the relevant sentence.

             When we consider the meaning of a statute, we must presume that
      the General Assembly meant what it said and said what it meant. To that
      end, we must afford the statutory text its plain and ordinary meaning, we
      must view the statutory text in the context in which it appears, and we
      must read the statutory text in its most natural and reasonable way, as an
      ordinary speaker of the English language would. Consequently, courts
      sometimes refer to the rules of English grammar, inasmuch as those
      rules are the guideposts by which ordinary speakers of the English
      language commonly structure their words, and the legislature is
      presumed to know the rules of grammar. Applying these principles, if
      the statutory text is clear and unambiguous, we attribute to the statute its
      plain meaning, and our search for statutory meaning is at an end.


(Citations, footnote, and punctuation omitted.) Deal v. Coleman, 294 Ga. 170, 172-

173 (1) (a) (751 SE2d 337) (2013). “[T]he interpretation of a statute is a question of

law, which is reviewed de novo on appeal.” (Citation and punctuation omitted.) Kemp

v. Kemp, 337 Ga. App. 627, 632 (788 SE2d 517) (2016).


                                          11
      Applying the aforementioned interpretive principles, we conclude that

“creditor” as defined in the first sentence of OCGA § 7-6A-2 (6) “naturally and

reasonably admits of only one meaning, and it is not the one [advocated by Crowe].”

Deal, 294 Ga. at 173 (1) (a). As noted above, the term “creditor” is defined in the first

sentence of the statute as “a person who both regularly extends consumer credit that

is subject to a finance charge or is payable by written agreement in more than four

installments and is a person to whom the debt arising from the home loan transaction

is initially payable.” OCGA § 7-6A-2 (6). The phrase “payable by written agreement

in more than four installments” is linked to the phrase “subject to a finance charge”

by the coordinating conjunction “or.” See AFLAC v. Chubb & Sons, 260 Ga. App.

306, 308 (1), n. 2 (581 SE2d 317) (2003) (noting that “or” serves as a coordinating

conjunction). Coordinating conjunctions “join[ ] two elements of identical

construction and of equal grammatical rank.” Bryan A. Garner, Modern English

Usage 997 (4th ed. 2016). See AFLAC, 260 Ga. App. at 308 (1), n. 2. Nouns or

phrases “joined by coordinating conjunctions are usually treated as a single,

compounded unit.” ConocoPhillips Co. v. U.S. E.P.A., 612 F3d 822, 839 (III) (B) (2)

(a) (i) (5th Cir. 2010) (citing Sidney Greenbaum, Oxford English Grammar 233

(1996)). See South Carolina Public Svc. Auth. v. FERC, 762 F3d 41, 61 (II) (B) (D.C.

                                           12
Cir. 2014) (per curiam); RealPage v. Enterprise Risk Control, No. 4:16-CV-00737,

2017 U.S. Dist. LEXIS 122004, at *16-17 (A) (1) (a) (E.D. Tex. Aug. 3, 2017). The

phrases “subject to a finance charge” and “payable by written agreement in more than

four installments” therefore are properly treated as a single unit that should be read

together. See id. See also AFLAC, 260 Ga. App. at 308 (1).

      The next question we must answer is whether the clause “that is subject to a

finance charge or is payable by written agreement in more than four installments”

modifies “person” or “credit.” We conclude that, construed as a single unit and under

the applicable rules of grammar, the clause modifies the immediately preceding noun,

“credit,” rather than the more remote noun, “person.” The word “that” is a relative

pronoun. See Garner, supra, at 1026 (“The relative pronouns are who, whom, that,

and which.”) (emphasis omitted). A relative pronoun “join[s] a clause with its

antecedent.” Id. See id. at 989 (defining an “antecedent” as a “noun or noun phrase

to which . . . a relative pronoun . . . refers”). And a relative pronoun “generally refers

to the nearest reasonable antecedent.” Antonin Scalia & Bryan A. Garner, Reading

Law: The Interpretation of Legal Texts 144 (1st ed 2012). See Bryan A. Garner,

Garner’s Dictionary of Legal Usage 769 (3rd ed 2011) (noting that a relative pronoun

should “immediately follow the noun that it modifies”). The nearest reasonable

                                           13
antecedent in the statutory sentence at issue is “credit,” and thus the clause “that is

subject to a finance charge or is payable by written agreement in more than four

installments” can only be reasonably understood as modifying that noun.

Accordingly, a “creditor” under the first sentence of OCGA § 7-6A-2 (6) is a person

who (a) regularly extends consumer credit that (i) is subject to a finance charge or (ii)

is payable by written agreement in more than four installments.6 The trial court

therefore properly concluded that Crowe had to show that the Scissoms “regularly

extend[ ] consumer credit” to satisfy GAFLA’s definition of a “creditor.”



      6
         As previously indicated, there is a second prong to the definition of “creditor”
in the first sentence of OCGA § 7-6A-2 (6), namely, that the party be “a person to
whom the debt arising from the home loan transaction is initially payable.” That there
are two separate “prongs” to the definition of “creditor” is reflected by the use of the
correlative conjunctions both/and contained in the pertinent statutory sentence. See
And, Merriam-Webster’s Online Dictionary (last visited July 7, 2022),
https://www.merriam-webster.com/dictionary/and (defining “and” as “a function
word to indicate . . . addition especially of items within the same class or type”); Both,
Merriam-Webster’s Online Dictionary (last visited July 7, 2022),
https://www.merriam-webster.com/dictionary/both (explaining that “both,” when part
of a conjunction, is “used as a function word to indicate and stress the inclusion of
each of two or more things specified by coordinated words, phrases, or clauses”);
William Strunk, Jr. & E. B. White, The Elements of Style 91 (4th ed. 2000) (noting
that “both, and” are “correlative conjunctions”). See also Crooks v. Harrelson, 282
U.S. 55, 58 (51 SCt 49, 75 LEd 156) (1930) (interpreting “and” between two phrases
in a statute to mean “not one or the other, but both”). The second prong is not at issue
in this case.

                                           14
        (ii) Crowe also contends that the trial court misconstrued and improperly

restricted the meaning of the phrase “regularly extends consumer credit.” On this

point, we agree with Crowe.

        The phrase “regularly extends consumer credit” is not defined in OCGA §

7-6A-2 (6), and therefore “we must assume that the legislature intended the ordinary

meaning of those words to apply.” ADC Constr. Co. v. Hall, 191 Ga. App. 33, 33 (1)

(381 SE2d 76) (1989). See OCGA § 1-3-1 (b); Couch v. Red Roof Inns, 291 Ga. 359,

364 (1) (729 SE2d 378) (2012) (reciting that when a word “is not defined in a statute,

the basic rule used by courts across the country is to apply the word’s ordinary,

everyday meaning”). And “[t]his Court has long recognized that dictionaries may

supply the plain and ordinary meaning of a word.” (Citation and punctuation

omitted.) Capital Color Printing v. Ahern, 291 Ga. App. 101, 107 (1) (661 SE2d 578)

(2008). The Oxford English Dictionary Online offers several definitions of

“regularly,” the most relevant being: “At fixed times or uniform intervals; repeatedly;

without interruption; frequently, often.” Regularly, Oxford English Dictionary Online

(last   visited   July   7,   2022),     https://www.oed.com/view/Entry/161419?

redirectedFrom=regularly#eid. Merriam-Webster’s Online Dictionary defines

“regularly” in pertinent part as “on a regular basis: at regular intervals,” and “regular”

                                           15
in relevant part as “recurring, attending, or functioning at fixed, uniform, or normal

intervals.” See Regularly, Merriam-Webster’s Online Dictionary (last visited July 7,

2022), https://www.merriam-webster.com/dictionary/regularly; Regular, Merriam-

We b s t e r ’s   Online   Dictionary       (last    visited     July     7,   2022),

https://www.merriam-webster.com/dictionary/regular. Taking into account these

definitions, we conclude that read in context, a person who “regularly extends

consumer credit” is a person who extends credit to consumers on a frequent, recurring

basis. Hence, to meet the definition of “creditor” under OCGA § 7-6A-2 (6), a

plaintiff must point to evidence showing that the defendant is a person who on a

frequent and recurring basis extends consumer credit that is (i) subject to a finance

charge or (ii) payable by written agreement in more than four installments.7

       In its summary judgment order, the trial court construed “regularly extends

consumer credit” more narrowly as referring to a person who engages regularly or

frequently in making home loans. But OCGA § 7-6A-2 (6) refers to the regular

extension of “consumer credit” without limiting that term to extensions of credit to

consumers for the purchase of goods, services, or property. And we decline to define


       7
         As noted above, there is a second prong to the definition of “creditor” that is
not at issue in this case. See supra footnote 6.

                                          16
the term “consumer credit” more restrictively as referring only to the regular

extension of home loans to consumers, given that it is well-established that “we will

not engraft onto . .. [the] statute a heretofore unstated limitation.” Herring v. Rabun

Trucking Co., 147 Ga. App. 713, 714 (250 SE2d 167) (1978). See Moosa Co. v.

Commr. of Ga. Dept. of Revenue, 353 Ga. App. 429, 432 (838 SE2d 108) (2020)

(noting that “this [C]ourt cannot add language to a statute by judicial decree”)

(citation and punctuation omitted); Tolson v. Sistrunk, 332 Ga. App. 324, 329 (1)

(772 SE2d 416) (2015) (“[C]ourts may not constrict a subsection of [a] statute by

engrafting upon it limitations the legislature has not enacted.”) (citation and

punctuation omitted). Indeed, the legislature used the words “home loan” or “home

loans” several times in OCGA § 7-6A-2 (6), and “[w]here the legislature uses

different terms in the same statute, we generally assume that different meanings were

intended for those terms.” (Citation and punctuation omitted.) Weyer v. State, 333 Ga.

App. 706, 711 (1) (b) (776 SE2d 304) (2015). Consequently, we decline to construe

“consumer credit” as synonymous with “home loans,” and the trial court erred in

concluding otherwise.

      Additionally, the trial court analogized and relied upon the definition of

“regularly extends consumer credit” found in 12 CFR § 1026.2 (a) (17) (v) in

                                          17
determining the meaning of that phrase in OCGA § 7-6A-2 (6). However, the

definitions of several other terms contained in OCGA § 7-6A-2 expressly incorporate

definitions from federal statutes or regulations. See OCGA § 7-6A-2 (2), (3), (10),

(12) (A), (12) (B), (12) (G) (ii), (12) (G) (iv), (15), (16), (17) (A), (18). The

definitions of these terms illustrate that when the General Assembly chose to

incorporate a definition from a federal statute or regulation into OCGA § 7-6A-2, it

knew how to do so, and we must presume that its failure to incorporate such a

definition into OCGA § 7-6A-2 (6) “was a matter of considered choice.”

Transportation Ins. Co. v. El Chico Restaurants, 271 Ga. 774, 776 (524 SE2d 486)

(1999). See Bauerband v. Jackson County, 278 Ga. 222, 225-226 (3) (598 SE2d 444)

(2004) (concluding that legislature’s use of the words “sums payable in the individual

calendar year renewal term” and “annual payments” elsewhere in the statute showed

that, “had the General Assembly wished to require that future obligations be set forth

as a sum certain [in the provision at issue], it knew how to accomplish that”); Avila

v. State, 333 Ga. App. 66, 69-70 (775 SE2d 552) (2015) (noting that General

Assembly’s use of the phrase “during the commission of the offense” in certain

subsections of a criminal statute made “clear that the legislature knew how to specify

that the disqualifying event must occur while the crime was in process,” but that the

                                         18
subsection at issue did not contain such language). The trial court therefore erred in

relying on the definition of “regularly extends consumer credit” contained in 12 CFR

§ 1026.2 (a) (17) (v).

      In moving for summary judgment, the Scissoms also argued that in construing

OCGA § 7-6A-2 (6), the trial court ought to apply the definition of “regularly extends

consumer credit” found in OCGA § 43-39A-2 (32) of the Real Estate Appraiser and

Real Estate Appraisal Management Company Classification and Regulation Act,

OCGA § 43-39A-1 et seq. (“Real Estate Appraiser Act”), which is similar to but not

identical to the definition found in 12 CFR § 1026.2 (a) (17) (v). OCGA § 43-39A-2

(32) provides:

      “Regularly extends consumer credit” means: (A) Extending credit (other
      than credit subject to the requirements of 12 CFR 1026.32) more than
      five times for transactions secured by a dwelling in the preceding
      calendar year; (B) Extending credit (other than credit subject to the
      requirements of 12 CFR 1026.32) more than five times for transactions
      secured by a dwelling in the current calendar year if credit was not
      extended more than five times in the preceding calendar year; or (C)
      Originating in a 12 month period more than one credit extension that is
      subject to the requirements of 12 CFR 1026.32 or one or more such
      credit extensions through a mortgage broker.




                                         19
      The Scissoms’s reliance on the definition of “regularly extends consumer

credit” found in OCGA § 43-39A-2 (32) of the Real Estate Appraiser Act is

misplaced. It is true that “a statute must be construed in relation to other statutes of

which it is a part, and all statutes relating to the same subject-matter, briefly called

statutes in pari materia, are construed together, and harmonized whenever possible,

so as to ascertain the legislative intendment and give effect thereto.” (Citation and

punctuation omitted.) Iglesia Del Dios Vivo Columna Y Apoyo De La Verdad La Luz

Del Mundo, Inc. v. Downing, 321 Ga. App. 778, 783 (1) (742 SE2d 742) (2013). But

the Real Estate Appraiser Act and GAFLA are found in different titles of the Georgia

Code, and they have different subject matters and purposes: the Real Estate Appraiser

Act addresses the licensure, classification, and regulation of real estate appraisers and

appraiser management companies, see OCGA § 43-39A-1 et seq., while GAFLA is

a consumer protection law that addresses abusive home lending practices engaged in

by creditors, see OCGA § 7-6A-1 et seq. Hence, the Real Estate Appraiser Act and

GAFLA “are different in their purpose and effect . . . [such that] the provisions of the

one [a]ct are not controlling in the interpretation of the other.” Liberty Loan Corp. of

Shoals v. Childs, 140 Ga. App. 473, 476 (1) (231 SE2d 352) (1976) (concluding that

the Georgia Industrial Loan Act and the Georgia Retail Installment and Home

                                           20
Solicitation Sales Act should not be construed together because they have different

purposes and effects).

      Furthermore, the definition of “regularly extends consumer credit” found in

OCGA § 43-39A-2 (32) of the Real Estate Appraiser Act was not added to that statute

until July 1, 2019. See Ga. L. 2019, p. 724, § 1. Notably, against that legal backdrop,

the General Assembly did not similarly amend OCGA § 7-6A-2 of GAFLA in 2019,

and when the legislature did amend the definitions found in OCGA § 7-6A-2 in 2020

and again in 2021 and 2022, it did so without adding a definition for “regularly

extends consumer credit,” much less incorporating the definition of that phrase found

in OCGA § 43-39A-2 (32). See Ga. L. 2020, p. 320, § 24; Ga. L. 2021, p. 323, § 38;

Ga. L. 2022, p. 220, § 47. Accordingly, “we discern the absence of such language was

a matter of considered choice” by the legislature. (Citation and punctuation omitted.)

Moosa Co., 353 Ga. App. at 433 (presuming that General Assembly’s failure “to

amend the specified appellate procedure codified in OCGA § 48-11-18 so as to

broaden the scope of appellate forums available to tobacco taxpayers” when the

legislature passed general jurisdictional statutes creating a tax tribunal “was a matter

of considered choice,” and further noting that this conclusion was “buttressed by the

fact that OCGA § 48-11-18 was last amended . . . after the General Assembly created

                                          21
the [tax tribunal]”). See Irvin v. Macon Telegraph Publishing Co., 253 Ga. 43, 44 (1)

(b) (316 SE2d 449) (1984) (rejecting argument that amendment to Georgia’s

Sunshine Law, OCGA § 50-14-1 (b), to define “public records” was intended by the

General Assembly also to apply to Georgia’s Open Records Act, OCGA § 50-18-70,

where the legislature could have amended the Open Records Act to incorporate that

definition but failed to do so). See generally City of Guyton v. Barrow, 305 Ga. 799,

805 (3) (828 SE2d 366) (2019) (“The primary determinant of a text’s meaning is its

context, which includes the structure and history of the text and the broader context

in which that text was enacted, including statutory and decisional law that forms the

legal background of the written text.”). The definition of “regularly extends consumer

credit” in OCGA § 43-39A-2 (32) of the Real Estate Appraiser Act therefore is

inapplicable to OCGA § 7-6A-2 (6) of GAFLA.

      In moving for summary judgment, the Scissoms also relied on OCGA § 7-1-

1001 (a) (16) and asserted that “Georgia law makes clear an intention to avoid

ensnaring the natural person who makes five (5) or fewer mortgage loans in any

calendar year.” OCGA § 7-1-1001 (a) (16) provides in part:

      The following persons shall not be required to obtain a mortgage loan
      originator, mortgage broker, or mortgage lender license and shall not be


                                         22
      subject to the provisions of this article but may be subject to registration
      requirements, if registration of such persons is required by this article:
      . . . Any natural person who makes five or fewer mortgage loans in any
      one calendar year. . . .


(Emphasis supplied.)

      The Scissoms’s reliance on OCGA § 7-1-1001 (a) (16) to inform the meaning

of “regularly extends consumer credit” in OCGA § 7-6A-2 (6) is misguided. OCGA

§ 7-1-1001 (a) (16) expressly applies only to the requirements of Article 13 of

Chapter 1 of Title 7 of the Georgia Code and therefore by its plain language should

not be used to determine the meaning of a phrase contained in a different article.

Furthermore, Article 13 of Chapter 1 of Title 7 addresses the licensing and

registration of mortgage lenders, mortgage brokers, and mortgage loan originators by

the Department of Banking and Finance, but that Department has entirely separate

and independent regulatory authority over persons and entities covered by GAFLA.

In this regard, GAFLA contains an enabling statute that provides in part:

      Without limitations on the power conferred by Chapter 1 of this title, the
      Department of Banking and Finance shall have the authority to
      promulgate rules and regulations not inconsistent with law for the
      enforcement of [GAFLA] to effectuate the purposes of [GAFLA] and to
      clarify the meaning of terms. . . .

                                            23
OCGA § 7-6A-13. Consequently, the limitations imposed on the licensing authority

of the Department of Banking and Finance by OCGA § 7-1-1001 are inapposite and

have no bearing on GAFLA. Additionally, as previously noted, when the General

Assembly chose to incorporate other statutes or regulations into GAFLA, it knew how

to do so, as evidenced by its references to federal statutes and regulations, and we

thus must presume that its failure to incorporate the limitations imposed by OCGA

§ 7-1-1001 into GAFLA “was a matter of considered choice.” Transportation Ins.

Co., 271 Ga. at 776. See Bauerband, 278 Ga. at 225-226 (3); Avila, 333 Ga. App. at

69-70.

      In sum, we conclude that the trial court erred in the manner in which it

construed the meaning of the phrase “regularly extends consumer credit” as used in

the definition of “creditor” found in OCGA § 7-6A-2 (6) of GAFLA. By its plain

meaning supplied by dictionaries, a person who “regularly extends consumer credit”

is a person who extends credit to consumers on a frequent and recurring basis. Thus,

to show that a defendant is a “creditor” under the first sentence of OCGA § 7-6A-2

(6), the plaintiff must point to evidence that the defendant on a frequent and recurring

basis extended consumer credit that was (i) subject to a finance charge or (ii) payable



                                          24
by written agreement in more than four installments.8 The trial court erred in

concluding that “consumer credit” was limited to home loans and in relying on 12

CFR § 1026.2 (a) (17) (v) contained in Regulation Z of TILA to narrow the meaning

of “regularly extends consumer credit” found in OCGA § 7-6A-2 (6). We also reject

the Scissoms’s argument that OCGA § 43-39A-2 (32) of the Real Estate Appraiser

Act and OCGA § 7-1-1001 (a) (16) control the meaning of “regularly extends

consumer credit” contained in OCGA § 7-6A-2 (6).

      Because the trial court misconstrued the phrase “regularly extends consumer

credit,” the court did not apply the proper legal analysis in determining whether each

of the Scissoms was a “creditor” under OCGA § 7-6A-2 (6) of GAFLA, and the

parties have not fully briefed the issue utilizing that analysis. Accordingly, we

exercise our discretion to vacate the portion of the trial court’s order addressing the

“creditor” issue and remand for the court to apply the correct legal analysis in

determining whether summary judgment is appropriate on Crowe’s GAFLA claims.

See Wanna v. Navicent Health, 357 Ga. App. 140, 158 (6) (850 SE2d 191) (2020)

(vacating portion of trial court’s summary judgment order and remanding for

consideration under the proper legal analysis); Glass v. Gates, 311 Ga. App. 563,

      8
          See supra footnotes 6 and 7.

                                          25
573-574 (1) (716 SE2d 611) (2011) (concluding that because the trial court applied

the wrong statutory definition of “motor vehicle” and the issues had not been fully

brief by the parties on appeal, the trial court’s grant of summary judgment should be

vacated and the case remanded for the court to apply the proper definition in

determining whether summary judgment was proper), aff’d, 291 Ga. 350 (729 SE2d

361) (2012) . See also City of Gainesville v. Dodd, 275 Ga. 834, 838-839 (573 SE2d

369) (2002) (holding that under certain circumstances, “judicial economy may be

maximized by returning the case to the trial court upon the appellate court’s discovery

that the trial court relied on an erroneous legal theory or reasoning,” and that the

decision whether to pursue such a course “must be left to the appellate court’s

discretion”).

      (b) The Definition of “Home Loan.” Crowe argues that the trial court erred in

finding that the uncontroverted evidence showed that the loan he received from the

Scissoms did not meet the definition of a “home loan” under OCGA § 7-6A-2 (8) of

GAFLA. We agree with Crowe.

      In pertinent part, OCGA § 7-6A-2 (8) defines “home loan” as a loan secured

by a “deed to secure debt on real estate located in this state upon which there is

located . . . a structure . . . which is or will be occupied by a borrower as the

                                          26
borrower’s principal dwelling.” Exempted from the definition of a “home loan” is “[a]

loan primarily for business, agricultural, or commercial purposes.” OCGA § 7-6A-2

(8) (F).

       (i) In concluding that the definition of “home loan” was not met in this case,

the trial court determined that the uncontroverted evidence showed that the house on

the Property was not Crowe’s domicile or primary residence and thus was not his

“principal dwelling” under OCGA § 7-6A-2 (8). The trial court erred in this

determination.

       OCGA § 7-6A-2 (8) refers to the borrower’s “principal dwelling” but does not

define that term, and therefore we assume that the General Assembly intended for the

ordinary meaning of those words to apply. See OCGA § 1-3-1 (b); Couch, 291 Ga.

at 364 (1); ADC Constr. Co., 191 Ga. App. at 33 (1). “Principal,” when used as an

adjective, is commonly understood to mean “[c]hief, primary; most important.”

Principal, Black’s Law Dictionary (11th ed. 2019). See Principal, Oxford English

Online Dictionary (last visited July 7, 2022), https://www.oed.com/view/

Entry/151442?redirectedFrom=principal#eid (defining “principal” to mean, in

pertinent part: “Of a number of things or persons, or one of their number: belonging

to the first rank; among the most important; prominent, leading, main”). And a

                                         27
“dwelling-house” or “dwelling” ordinarily refers to “[t]he house or other structure in

which one or more people live; a residence or abode.” Dwelling-house, Black’s Law

Dictionary (11th ed. 2019). See Dwelling, Oxford English Online Dictionary (last

visited   July   7,   2022),    https://www.oed.com/view/Entry/58767?rskey=

7iqYGq&result=2&isAdvanced=false#eid (defining “dwelling” to mean, in pertinent

part: “A place of residence; a dwelling-place, habitation, house”). Hence, as reflected

by the aforementioned dictionary definitions, the term “principal dwelling” is

naturally and reasonably construed to mean a person’s chief or primary residence. The

proper inquiry under OCGA § 7-6A-2 (8), therefore, is whether the borrower is or is

intending to occupy the house on the subject property as his chief or primary

residence.

      Here, Crowe asserted in his verified complaint, affidavit, and/or deposition

testimony that he purchased the Property to serve as a residential family home, that

his longterm plan was to retire there, and that he began living at the Property four

days a week after the closing of the Property in 2014 and then moved there full time

after he and his wife separated in 2015. Crowe also submitted the affidavits of several

individuals who averred that they had first-hand knowledge that Crowe had lived at

the Property. This combined evidence, construed in the light most favorable to

                                          28
Crowe, created a genuine issue of material fact as to whether the house on the

Property was occupied by Crowe as his chief or primary residence and thus as his

“principal dwelling” under OCGA § 7-6A-2 (8). And while there was conflicting

evidence regarding where Crowe primarily resided after acquiring the Property, a

jury, not the courts, must resolve such conflicts. See Smith v. Tenet Health System

Spalding, 327 Ga. App. 878, 879 (1) (761 SE2d 409) (2014). See also Baldwin v.

State Farm Fire & Cas. Co., 264 Ga. App. 229, 230 (1) (590 SE2d 206) (2003)

(noting that questions regarding a person’s residence “are mixed questions of law and

fact and are ordinarily one for a jury to determine”).

      In granting summary judgment to the Scissoms, the trial court relied in part on

its finding that the Property was not Crowe’s domicile.9 Pretermitting whether there

was sufficient evidence from which a jury could find that the Property was Crowe’s

domicile, we conclude that the trial court erred in relying on that jurisdictional


      9
        “Residence usually includes an intent to live in the place for the time being.
Domicile, unlike residence, means a permanent place of habitat.” (Citation and
punctuation omitted.) Bryson v. State, 282 Ga. App. 36, 40 (1) (c) (638 SE2d 181)
(2006). “To acquire a domicile, there must be a concurrence of actual residence and
the intention to remain. If a person actually removes to another place, with the
intention of remaining there for an indefinite period of time as a place of fixed
domicile, such place becomes his domicile.” (Citations and punctuation omitted.)
Hardee v. Whitlock, 345 Ga. App. 536, 537 (813 SE2d 616) (2018).

                                         29
concept when evaluating the issue of Crowe’s principal dwelling. If the legislature

had intended for a borrower’s domicile to constitute his or her principal dwelling

under GAFLA, it would have used that word or defined “principal dwelling” as

meaning domicile. See ADC Constr. Co., 191 Ga. App. at 34 (1) (concluding that the

terms “resident” and “nonresident” in the Nonresident Contractor Act should be given

their plain and ordinary meanings, that residence should not be treated as synonymous

with domicile under the Act, and that “[i]f the legislature wanted a contractor’s

domicile to determine his liability under the Act, it would have used that word or

defined ‘residence’ as meaning ‘domicile.’”). Cf. OCGA § 21-2-2 (32) (stating that

“‘[r]esidence’ means domicile” for purposes of the Georgia Election Code).

Consequently, the trial court erred by importing the jurisdictional concept of domicile

into the analysis of a borrower’s “principal dwelling” under OCGA § 7-6A-2 (8).

      Additionally, in its summary judgment order, the trial court noted that Crowe’s

wife filed for divorce in Cobb County and that the final judgment and decree of

divorce was entered in that county. The trial court treated the venue of the divorce

case as reflecting that Crowe’s principal dwelling was not at the Property in Union

County. However, Crowe’s wife did not file her divorce action against Crowe until

November 2017, and the final judgment and decree of divorce was not entered until

                                          30
August 2019. OCGA § 7-6A-2 (8) does not specify a length of time that a property

must remain a borrower’s “principal dwelling,” and, as previously noted, Crowe

presented evidence that the house on the Property was his chief or primary residence

in 2014 and 2015, when he entered into the loan transaction with the Scissoms and

for the time period immediately thereafter. Under these circumstances, Crowe

presented sufficient evidence to create a genuine issue of material fact over whether

the house on the Property was his “principal dwelling” and thus over whether the loan

at issue was a “home loan” under OCGA § 7-6A-2 (8).

      (ii) The trial court also concluded that the loan to Crowe was exempt from the

definition of a “home loan” because the uncontroverted evidence showed that Crowe

acquired the Property to subdivide it for income and profit and thus obtained the loan

from the Scissoms primarily for business or commercial purposes. The trial court

erred in so ruling. A loan is exempt from the definition of a “home loan” if the loan

was “primarily for business, agricultural, or commercial purposes.” (Emphasis

omitted.) OCGA § 7-6A-2 (8) (F). And here, Crowe averred in his affidavit that he

purchased the Property to serve as a residential family home and as the place of his

future retirement, and that he never rented out the house on the Property or treated the

house as investment property. As previously noted, Crowe also asserted that he lived

                                          31
at the house on the Property four days a week after purchasing it in 2014 and fully

moved there after he separated from his wife in 2015. During his deposition, Crowe

testified that he did plan to subdivide the acreage so that he could use a portion of it

to build another house where his parents could live or that he could rent for additional

income, but that ultimately he did not pursue his plan after discovery of the easements

on the Property. In contrast, the Scissoms presented the affidavit of another witness

who averred that Crowe made only sporadic use of the Property and had expressed

his desire and intention to develop the Property for investment purposes. This

conflicting evidence created a genuine issue of material fact as to whether the loan

obtained by Crowe from the Scissoms was primarily for business or commercial

purposes that a jury must resolve, and the trial court erred in concluding otherwise.

See Smith, 327 Ga. App. at 879 (1).

      In sum, because there were genuine issues of material fact as to whether the

house on the Property was Crowe’s “principal dwelling” and as to whether the loan

to him was “primarily for business . . . or commercial purposes,” the trial court erred

in granting summary judgment on the question of whether the loan at issue met the

definition of a “home loan” under OCGA § 7-6A-2 (8) of GAFLA. Accordingly, we

reverse that portion of the trial court’s summary judgment order.

                                          32
      2. We next address Crowe’s contention that the trial court erred in granting

summary judgment in favor of the Scissoms on his claims for breach of warranty

predicated on the easements he discovered on the Property after the closing. In

seeking reversal, Crowe argues in his appellate brief that the trial court erred in

finding that he was not harmed by the easements. However, the trial court also

granted summary judgment on the alternative ground that Crowe lacked standing

because he no longer had an interest in the Property as a result of the foreclosure and

did not take any steps to cure the alleged defects in the title while he owned the

Property. Crowe does not address this alternative ground in his appellate brief.

      “Grounds that are not attacked as erroneous will not be considered on appeal

and are presumed to be binding and correct. An appellant’s failure to attack

alternative bases for a judgment results in the affirmance of that judgment.” (Citation

and punctuation omitted.) Hewitt v. Community & S. Bank, 324 Ga. App. 713, 716 (2)

(751 SE2d 513) (2013). Accordingly, in light of Crowe’s failure to address the




                                          33
alternative basis for the trial court’s ruling in his appellate brief,10 we affirm the

court’s grant of summary judgment on the breach-of-warranty claims. See id.

      Judgment affirmed in part, reversed in part, and vacated in part, and case

remanded with direction. Brown and Hodges, JJ., concur.




      10
          In his reply brief, Crowe argues for the first time that he had standing to
pursue his warranty claims because the present action was a properly filed renewal
action of his previous action, and at the time he filed his previous action, he still
owned the Property. [W]e do not consider arguments that are raised for the first time
in a reply brief.” Vann v. Finley, 313 Ga. App. 153, 154, n. 2 (721 SE2d 156) (2011).
Furthermore, Crowe did not raise his argument regarding his renewal action in
response to the Scissoms’s motion for summary judgment in the court below, and the
trial court did not rule on that specific issue in addressing whether Crowe had
standing. “It is well settled that appellate courts will not consider new arguments in
opposition to a motion for summary judgment raised for the first time on appeal.”
(Citation and punctuation omitted.) Simmons v. Universal Protection Svcs., 349 Ga.
App. 374, 381 (3) (825 SE2d 858) (2019).

                                         34